Name: COMMISSION REGULATION (EC) No 752/95 of 3 April 1995 fixing the aid for the supply of products from the pigmeat sector to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: economic policy;  animal product;  cooperation policy;  foodstuff;  trade;  regions of EU Member States
 Date Published: nan

 No L 75/ 14. 4. 95 [ EN Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 752/95 of 3 April 1995 fixing die aid for the supply of products from the pigmeat sector to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (*), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas Annex II to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing a forecast balance for the supply to the Canary Islands of agricul ­ tural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601 /92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of products from the pigmeat sector which may benefit from the supply arrangements, in the form of either an exemption from the import levy or the granting of aid, and the quantities of pure-bred breeding animals originating in the Community eligible for the aid provided for in Article 4 of Regulation (EEC) No 1601 /92 with a view to developing the potential for production in the archipelago ; Whereas the abovementioned aid should be fixed taking account, in particular, of the costs of supply from the world market, the conditions arising from the geograph ­ ical situation of the Canary Islands and current prices for exports of the animals or products in question to third countries ; Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commis ­ sion Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94 ; whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements ; whereas those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1 695/92 (% as last amended by Regulation (EEC) No 2596/93 (*), and apply in the various market sectors from 1 December 1994 ; Whereas, therefore, Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector Q, as last amended by Regulation (EC) No 2387/94 (8), should be repealed from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 3 (2) of Regulation (EEC) No 1601 /92, the aid for the supply of products from the pigmeat sector from the Community market to the Canary Islands in accordance with the supply balance established by Regulation (EC) No 2883/94 shall be as set out in Annex I hereto . Products benefiting from the aid are specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (9) and in particular point 7 of the Annex thereto. Article 2 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of breeding animals originating in the Community in accordance with the supply balance established by Regu ­ lation (EC) No 2883/94 shall be as set out in Annex II hereto. (') OJ No L 173, 27. 6 . 1992, p. 13 . $ OJ No L 180, 23. 7. 1993, p. 26. (*) OJ No L 179, 1 . 7. 1992, p. 1 . ( «) OJ No L 238, 23. 9 . 1993, p . 24. 0 OJ No L 179, 1 . 7. 1992, p . 90. 0 OJ No L 255, 1 . 10 . 1994, p. 97. 0 OJ No L 366, 24. 12. 1987, p. 1 . (3) OJ No L 304, 29. 11 . 1994, p. 18 . (4) OJ No L 296, 17. 11 . 1994, p. 23 . No L 75/2 EN 4. 4. 95Official Journal of the European Communities Article 3 The provisions of Regulation (EC) No 2790/94 shall apply. Article 4 Regulation (EEC) No 1724/92 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission 4. 4. 95 EN I Official Journal of the European Communities No L 75/3 ANNEX I Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 11 10 000 21,73 0203 1211 100 21,73 0203 12 19 100 21,73 0203 19 11 100 21,73 0203 19 13 100 21,73 0203 19 15 100 14,49 0203 19 55 120 12,07 0203 19 55 190 12,07 0203 19 55 311 8,452 0203 19 55 391 8,452 0203 21 10 000 21,73 0203 22 11 100 21,73 0203 22 19 100 21,73 0203 29 11 100 21,73 0203 29 13 100 21,73 0203 29 15100 14,49 0203 29 55 120 12,07 0203 29 55 190 12,07 0203 29 55 311 8,452 0203 29 55 391 8,452 1601 00 10 100 15,70 1601 00 91 100 30,19 1601 00 99 100 18,11 1602 20 90 100 15,70 1602 41 10 100 15,70 160241 10210 42,26 1602 41 10 290 13,28 1602 4210 100 15,70 1602 4210 210 30,19 1602 4210 290 13,28 1602 49 11 110 15,70 1602 49 11 190 30,19 160249 13 110 15,70 1602 49 13 190 24,15 1602 49 15110 15,70 1602 49 15190 24,15 1602 49 19 110 9,660 1602 49 19 190 20,53 1602 49 30 100 15,70 1602 49 50 100 8,452 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 as amended. No L 75/4 | EN I Official Journal of the European Communities 4. 4. 95 ANNEX II Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description of the goods Aid (ECU/head) 0103 1000 Pure-bred breeding pigs (')  male animals 483  female animals 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.